                                          Case 3:20-cv-01200-WHO Document 22 Filed 08/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ELEN MEDER, et al.,                                Case No. 20-cv-01200-WHO
                                                        Plaintiffs,
                                   8
                                                                                            DENYING FURTHER MOTION TO
                                                 v.                                         SEAL
                                   9

                                  10     CITY AND COUNTY OF SAN                             Re: Dkt. No. 21
                                         FRANCISCO, HUMAN SERVICE
                                  11     AGENCY,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs’ further motion to seal information disclosed in this case – specifically their

                                  14   names and their contact information (the P.O. Box where they receive mail, a cell phone number,

                                  15   and the email address for Elen Meder) as reflected on the docket and required for service on pro se

                                  16   litigants) is DENIED. No compelling justification merits sealing this basic information.

                                  17          IT IS SO ORDERED.

                                  18   Dated: August 10, 2020

                                  19

                                  20
                                                                                                     William H. Orrick
                                  21                                                                 United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
